

116 S284 IS: Biennial Budgeting and Appropriations Act
U.S. Senate
2019-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 284IN THE SENATE OF THE UNITED STATESJanuary 30, 2019Mr. Isakson (for himself, Mrs. Shaheen, Mr. Alexander, Mr. Barrasso, Mrs. Blackburn, Mr. Carper, Mr. Cornyn, Mr. Grassley, Ms. Hassan, Mr. Kaine, Ms. Klobuchar, Mr. Portman, Mr. Scott of Florida, and Mr. Thune) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo provide for a biennial budget process and a biennial appropriations process and to enhance
			 oversight and the performance of the Federal Government.
	
 1.Short titleThis Act may be cited as the Biennial Budgeting and Appropriations Act.
		2.Revision of
 timetableSection 300 of the Congressional Budget Act of 1974 (2 U.S.C. 631) is amended to read as follows:
			300.Timetable(a)In
 GeneralExcept as provided by subsection (b), the timetable with respect to the congressional budget process for any Congress (beginning with the One Hundred Seventeenth Congress) is as follows:First SessionOn or before:Action to be completed:First Monday in FebruaryPresident submits budget
						recommendations.February
						15Congressional Budget Office submits report to Budget
						Committees.Not
						later than 6 weeks after budget submissionCommittees submit views and estimates
						to Budget Committees.April
						1Budget
						Committees report concurrent resolution on the
			 biennial budget.May
						15Congress completes action on concurrent resolution on
						the biennial budget.May
						15Biennial appropriation bills may be considered in the
						House.June
						10House
						Appropriations Committee reports last biennial
			 appropriation bill.June
						30House
						completes action on biennial appropriation bills.August
						1Congress
						completes action on reconciliation legislation.October
						1Biennium
						begins.Second SessionOn or before:Action to be completed:February
						15President submits budget review.Not
						later than 6 weeks after President submits budget
			 reviewCongressional Budget
						Office submits report to Budget Committees.The last
						day of the sessionCongress completes action on bills and resolutions
						authorizing new budget authority for the succeeding
			 biennium.
					(b)Special
 RuleIn the case of any first session of Congress that begins in any year immediately following a leap year and during which the term of a President (except a President who succeeds himself or herself) begins, the following dates shall supersede those set forth in subsection (a):First SessionOn or before:Action to be completed:First
						Monday in AprilPresident submits budget recommendations.April
						20Committees submit views and estimates to Budget
						Committees.May
						15Budget
						Committees report concurrent resolution on the
			 biennial budget.June
						1Congress
						completes action on concurrent resolution on the
			 biennial budget.July
						1Biennial
						appropriation bills may be considered in the House.July
						20House
						completes action on biennial appropriation bills.August
						1Congress
						completes action on reconciliation legislation.October
						1Biennium
						begins..
		3.Amendments to
			 the Congressional Budget and Impoundment Control Act of 1974
			(a)Declaration of
 PurposeSection 2(2) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621(2)) is amended by striking each year and inserting biennially.
			(b)Definitions
				(1)Budget
 resolutionSection 3(4) of such Act (2 U.S.C. 622(4)) is amended by striking fiscal year each place it appears and inserting biennium.
 (2)BienniumSection 3 of such Act (2 U.S.C. 622) is further amended by adding at the end the following new paragraph:
					
 (12)The term biennium means the period of 2 consecutive fiscal years beginning on October 1 of any odd-numbered year..
				(c)Biennial
			 Concurrent Resolution on the Budget
				(1)Section
 headingThe section heading of section 301 of such Act (2 U.S.C. 632) is amended by striking Annual and inserting Biennial.
				(2)Contents of
 resolutionSection 301(a) of such Act (2 U.S.C. 632(a)) is amended—
 (A)in the matter preceding paragraph (1) by—
 (i)striking April 15 of each year and inserting May 15 of each odd-numbered year;
 (ii)striking the fiscal year beginning on October 1 of such year the first place it appears and inserting the biennium beginning on October 1 of such year; and
 (iii)striking the fiscal year beginning on October 1 of such year the second place it appears and inserting each fiscal year in such period;
 (B)in paragraph (6)—
 (i)by striking For purposes and inserting for purposes; and
 (ii)by striking for the fiscal year and inserting for each fiscal year in the biennium; and
 (C)in paragraph (7)—
 (i)by striking For purposes and inserting for purposes; and
 (ii)by striking for the fiscal year and inserting for each fiscal year in the biennium.
						(3)Additional
 mattersSection 301(b)(3) of such Act (2 U.S.C. 632(b)(3)) is amended by striking for such fiscal year and inserting for either fiscal year in such biennium.
				(4)Views of other
 committeesSection 301(d) of such Act (2 U.S.C. 632(d)) is amended by inserting (or, if applicable, as provided by section 300(b)) after United States Code.
 (5)HearingsSection 301(e)(1) of such Act (2 U.S.C. 632(e)(1)) is amended by—
 (A)striking fiscal year and inserting biennium; and
 (B)inserting after the second sentence the following: On or before April 1 of each odd-numbered year (or, if applicable, as provided by section 300(b)), the Committee on the Budget of each House shall report to its House the concurrent resolution on the budget referred to in subsection (a) for the biennium beginning on October 1 of that year..
					(6)Goals for
 reducing unemploymentSection 301(f) of such Act (2 U.S.C. 632(f)) is amended by striking fiscal year each place it appears and inserting biennium.
				(7)Economic
 assumptionsSection 301(g)(1) of such Act (2 U.S.C. 632(g)(1)) is amended by striking for a fiscal year and inserting for a biennium.
				(8)Table of
 contentsThe table of contents set forth in section 1(b) of such Act is amended by striking the item relating to section 301 and inserting the following:
					Sec. 301. Biennial adoption of concurrent resolution on the
				budget..
				(d)Committee
 AllocationsSection 302 of such Act (2 U.S.C. 633) is amended—
 (1)in subsection (a)—
 (A)in paragraph (1), by—
 (i)striking for the first fiscal year of the resolution, and inserting for each fiscal year in the biennium,;
 (ii)striking for that period of fiscal years and inserting for all fiscal years covered by the resolution; and
 (iii)striking for the fiscal year of that resolution and inserting for each fiscal year in the biennium; and
 (B)in paragraph (5)(A), by striking April 15 and inserting May 15 or June 1 (under section 300(b));
 (2)in subsection (b), by striking budget year and inserting biennium;
 (3)in subsection (c) by striking for a fiscal year each place it appears and inserting for each fiscal year in the biennium;
 (4)in subsection (f)(1), by striking for a fiscal year and inserting for a biennium;
 (5)in subsection (f)(1), by striking the first fiscal year and inserting each fiscal year of the biennium;
 (6)in subsection (f)(2)(A), by—
 (A)striking the first fiscal year and inserting each fiscal year of the biennium; and
 (B)striking the total of fiscal years and inserting the total of all fiscal years covered by the resolution; and
 (7)in subsection (g)(1)(A), by striking April and inserting May.
				(e)Section
			 303 Point of Order
				(1)In
 generalSection 303(a) of such Act (2 U.S.C. 634(a)) is amended by—
 (A)striking for a fiscal year and inserting for a biennium;
 (B)striking the first fiscal year and inserting each fiscal year of the biennium; and
 (C)striking that fiscal year each place it appears and inserting that biennium.
					(2)Exceptions in
 the houseSection 303(b)(1) of such Act (2 U.S.C. 634(b)(1)) is amended—
 (A)in subparagraph (A), by striking the budget year and inserting the biennium; and
 (B)in subparagraph (B), by striking the fiscal year and inserting the biennium.
					(3)Application to
 the senateSection 303(c)(1) of such Act (2 U.S.C. 634(c)(1)) is amended by—
 (A)striking fiscal year and inserting biennium; and
 (B)striking that year and inserting each fiscal year of that biennium.
					(f)Permissible
 Revisions of Concurrent Resolutions on the BudgetSection 304 of such Act (2 U.S.C. 635) is amended—
 (1)by striking fiscal year the first two places it appears and inserting biennium; and
 (2)by striking for such fiscal year and inserting for such biennium.
				(g)Procedures for
 Consideration of Budget ResolutionsSection 305 of such Act (2 U.S.C. 636) is amended—
 (1)in subsection (a)(3), by striking fiscal year and inserting biennium; and
 (2)in subsection (b)(3), by striking fiscal year and inserting biennium.
				(h)Completion of
 House Action on Appropriation BillsSection 307 of such Act (2 U.S.C. 638) is amended—
 (1)by striking each year and inserting each odd-numbered year;
 (2)by striking annual and inserting biennial;
 (3)by striking fiscal year and inserting biennium; and
 (4)by striking that year and inserting that odd-numbered year.
				(i)Completion of
 Action on Regular Appropriation BillsSection 309 of such Act (2 U.S.C. 640) is amended—
 (1)by inserting of any odd-numbered year after July;
 (2)by striking annual and inserting biennial;
 (3)by striking fiscal year and inserting biennium; and
 (4)by striking such year and inserting such odd-numbered year.
				(j)Reconciliation
 ProcessSection 310(a) of such Act (2 U.S.C. 641(a)) is amended—
 (1)in the matter preceding paragraph (1), by striking any fiscal year and inserting any biennium; and
 (2)in paragraph (1) by striking such fiscal year each place it appears and inserting any fiscal year covered by such resolution.
				(k)Section
			 311 Point of Order
				(1)In the
 houseSection 311(a)(1) of such Act (2 U.S.C. 642(a)(1)) is amended—
 (A)by striking for a fiscal year and inserting for a biennium;
 (B)by striking the first fiscal year each place it appears and inserting either fiscal year of the biennium; and
 (C)by striking that first fiscal year and inserting each fiscal year in the biennium.
					(2)In the
 senateSection 311(a)(2) of such Act (2 U.S.C. 642(a)(2)) is amended—
 (A)in subparagraph (A), by striking for the first fiscal year and inserting for either fiscal year of the biennium; and
 (B)in subparagraph (B)—
 (i)by striking that first fiscal year the first place it appears and inserting each fiscal year in the biennium; and
 (ii)by striking that first fiscal year and the ensuing fiscal years and inserting all fiscal years.
						(3)Social security
 levelsSection 311(a)(3) of such Act (2 U.S.C. 642(a)(3)) is amended by—
 (A)striking for the first fiscal year and inserting each fiscal year in the biennium; and
 (B)striking that fiscal year and the ensuing fiscal years and inserting all fiscal years.
					(l)MDA Point of
 OrderSection 312(c) of such Act (2 U.S.C. 643) is amended—
 (1)by striking for a fiscal year and inserting for a biennium;
 (2)in paragraph (1), by striking the first fiscal year and inserting either fiscal year in the biennium;
 (3)in paragraph (2), by striking that fiscal year and inserting either fiscal year in the biennium; and
 (4)in the matter following paragraph (2), by striking that fiscal year and inserting the applicable fiscal year.
				4.Amendments to
			 title 31, United States Code
 (a)DefinitionSection 1101 of title 31, United States Code, is amended by adding at the end the following:
				
 (3)biennium has the meaning given that term in paragraph (12) of section 3 of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622)..
			(b)Budget Contents
			 and Submission to the Congress
 (1)ScheduleThe matter preceding paragraph (1) in section 1105(a) of title 31, United States Code, is amended to read as follows:
					
 (a)On or before the first Monday in February of each odd-numbered year (or, if applicable, as provided by section 300(b) of the Congressional Budget Act of 1974), beginning with the One Hundred Seventeenth Congress, the President shall transmit to the Congress, the budget for the biennium beginning on October 1 of such calendar year. The budget of the United States Government transmitted under this subsection shall include a budget message and summary and supporting information. The President shall include in each budget the following:.
 (2)ExpendituresSection 1105(a)(5) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 fiscal years.
 (3)ReceiptsSection 1105(a)(6) of title 31, United States Code, is amended by striking the fiscal year for which the budget is submitted and the 4 fiscal years after that year and inserting each fiscal year in the biennium for which the budget is submitted and in the succeeding 4 years.
				(4)Balance
 statementsSection 1105(a)(9)(C) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
				(5)Functions and
 activitiesSection 1105(a)(12)(A) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
 (6)AllowancesSection 1105(a)(13) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
				(7)Allowances for
 uncontrolled expendituresSection 1105(a)(14) of title 31, United States Code, is amended by striking that year and inserting each fiscal year in the biennium for which the budget is submitted.
				(8)Tax
 expendituresSection 1105(a)(16) of title 31, United States Code, is amended by striking the fiscal year and inserting each fiscal year in the biennium.
				(9)Future
 yearsSection 1105(a)(17) of title 31, United States Code, is amended—
 (A)by striking the fiscal year following the fiscal year and inserting each fiscal year in the biennium following the biennium;
 (B)by striking that following fiscal year and inserting each such fiscal year; and
 (C)by striking fiscal year before the fiscal year and inserting biennium before the biennium.
					(10)Prior year
 outlaysSection 1105(a)(18) of title 31, United States Code, is amended—
 (A)by striking the prior fiscal year and inserting each of the two most recently completed fiscal years,;
 (B)by striking for that year and inserting with respect to those fiscal years; and
 (C)by striking in that year and inserting in those fiscal years.
					(11)Prior year
 receiptsSection 1105(a)(19) of title 31, United States Code, is amended—
 (A)by striking the prior fiscal year and inserting each of the two most recently completed fiscal years;
 (B)by striking for that year and inserting with respect to those fiscal years; and
 (C)by striking in that year each place it appears and inserting in those fiscal years.
					(12)Homeland
 securitySection 1105(a)(35)(A)(i) of title 31, United States Code, is amended in the matter preceding subclause (I), by striking the fiscal years for which the budget is submitted and inserting each fiscal year in the biennium for which the budget is submitted.
 (13)EESASection 1105(a)(36) of title 31, United States Code, is amended in the matter preceding subparagraph (A), by striking the fiscal year for which the budget is submitted and inserting each fiscal year in the biennium for which the budget is submitted.
				(14)Veterans
 healthSection 1105(a) of title 31, United States Code, is amended in the first paragraph designated as paragraph (37) (relating to medical care accounts of the Veterans Health Administration), by striking the fiscal year for which the budget is submitted and inserting each fiscal year in the biennium for which the budget is submitted.
					(A)Technical
 amendmentSection 1105(a) of title 31, United States Code, is amended by redesignating the second paragraph designated as paragraph (37) (relating to plans and reports identified for elimination or consolidation) as paragraph (39).
					(c)Estimated
 Expenditures of Legislative and Judicial BranchesSection 1105(b) of title 31, United States Code, is amended by striking each year and inserting each even-numbered year.
			(d)Recommendations
 To Meet Estimated DeficienciesSection 1105(c) of title 31, United States Code, is amended—
 (1)by striking the fiscal year for the first place it appears and inserting each fiscal year in the biennium for;
 (2)by striking the fiscal year for the second place it appears and inserting each fiscal year of the biennium, as the case may be, for; and
 (3)by striking for that year and inserting for each fiscal year of the biennium.
				(e)Capital
 Investment AnalysisSection 1105(e)(1) of title 31, United States Code, is amended by striking ensuing fiscal year and inserting biennium to which such budget relates.
			(f)Supplemental
			 Budget Estimates and Changes
				(1)In
 generalSection 1106(a) of title 31, United States Code, is amended—
 (A)in the matter preceding paragraph (1), by—
 (i)inserting after Before July 16 of each year the following: and February 15 of each even-numbered year; and
 (ii)striking fiscal year and inserting biennium;
 (B)in paragraph (1), by striking that fiscal year and inserting each fiscal year in such biennium;
 (C)in paragraph (2), by striking fiscal year and inserting biennium; and
 (D)in paragraph (3), by striking fiscal year and inserting biennium.
 (2)ChangesSection 1106(b) of title 31, United States Code, is amended by—
 (A)inserting after Before July 16 of each year the following: and February 15 of each even-numbered year;
 (B)striking the fiscal year and inserting each fiscal year in the biennium; and
 (C)striking submitted before July 16 and inserting required by this subsection.
					(g)Current
			 Programs and Activities Estimates
				(1)In
 generalSection 1109(a) of title 31, United States Code, is amended—
 (A)by striking On or before the first Monday after January 3 of each year (on or before February 5 in 1986) and inserting At the same time the budget required by section 1105 is submitted for a biennium; and
 (B)by striking the following fiscal year and inserting each fiscal year of such period.
					(2)Joint economic
 committeeSection 1109(b) of title 31, United States Code, is amended by striking before March 1 of each year and inserting within 6 weeks of the President’s budget submission for each odd-numbered year (or, if applicable, as provided by section 300(b) of the Congressional Budget Act of 1974).
				(h)Year-Ahead
 Requests for Authorizing LegislationSection 1110 of title 31, United States Code, is amended by—
 (1)striking May 16 and inserting March 31; and
 (2)striking year before the year in which the fiscal year begins and inserting calendar year preceding the calendar year in which the biennium begins.
				5.Two-year
 appropriations; title and style of appropriations ActsSection 105 of title 1, United States Code, is amended to read as follows:
			
				105.Title and
				style of appropriations Acts
 (a)The style and title of all Acts making appropriations for the support of the Government shall be as follows: An Act making appropriations (here insert the object) for each fiscal year in the biennium of fiscal years (here insert the fiscal years of the biennium)..
 (b)All Acts making regular appropriations for the support of the Government shall be enacted for a biennium and shall specify the amount of appropriations provided for each fiscal year in such period.
 (c)For purposes of this section, the term biennium has the same meaning as in section 3(12) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 622(12))..
		6.Multiyear
			 authorizations
			(a)In
 GeneralTitle III of the Congressional Budget Act of 1974 is amended by adding at the end the following:
				316.Authorizations of
		  appropriations(a)Point of
 OrderIt shall not be in order in the House of Representatives or the Senate to consider—
 (1)any bill, joint resolution, amendment, motion, or conference report that authorizes appropriations for a period of less than 2 fiscal years, unless the program, project, or activity for which the appropriations are authorized will require no further appropriations and will be completed or terminated after the appropriations have been expended; and
 (2)in any odd-numbered year, any authorization or revenue bill or joint resolution until Congress completes action on the biennial budget resolution, all regular biennial appropriations bills, and all reconciliation bills.
 (b)ApplicabilityIn the Senate, subsection (a) shall not apply to—
 (1)any measure that is privileged for consideration pursuant to a rule or statute;
 (2)any matter considered in Executive Session; or
 (3)an appropriations measure or reconciliation bill..
			(b)Amendment to
 Table of ContentsThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 315 the following:
				Sec. 316. Authorizations of
				appropriations..
			7.Government plans
			 on a biennial basis
			(a)Managerial
 Accountability and FlexibilitySection 9703 of title 31, United States Code, relating to managerial accountability, is amended—
 (1)in subsection (a)—
 (A)in the first sentence by striking annual; and
 (B)by striking section 1105(a)(29) and inserting section 1105(a)(28); and
 (2)in subsection (e)—
 (A)in the first sentence by striking one or;
 (B)in the second sentence by striking a subsequent year and inserting a subsequent 2-year period; and
 (C)in the third sentence by striking three and inserting 4.
					(b)Pilot Projects
 for Performance BudgetingSection 1119 of title 31, United States Code, is amended—
 (1)in subsection (d)(1), by striking annual and inserting biennial; and
 (2)in subsection (e), by striking annual and inserting biennial.
				(c)Strategic
 PlansSection 2802 of title 39, United States Code, is amended—
 (1)in subsection (a), by striking September 30, 1997 and inserting September 30, 2021;
 (2)in subsection (b)—
 (A)by striking five years forward and inserting 6 years forward; and
 (B)by striking at least every three years and inserting at least every 4 years; and
 (3)in subsection (c)—
 (A)by striking section the second place it appears and inserting section, including a strategic plan submitted by September 30, 2021, meeting the requirements of subsection (a).
					(d)Performance
 PlansSection 2803(a) of title 39, United States Code, is amended—
 (1)in the matter before paragraph (1), by striking an annual and inserting a biennial;
 (2)in paragraph (1), by inserting after program activity the following: for each years one and two of the biennial plan;
 (3)in paragraph (5), by striking and after the semicolon;
 (4)in paragraph (6), by striking the period and inserting ; and; and
 (5)by adding after paragraph (6) the following:
					
 (7)cover a 2-year period beginning with the first fiscal year of the next biennial budget cycle..
				(e)Committee Views
 of Plans and ReportsSection 301(d) of the Congressional Budget Act (2 U.S.C. 632(d)) is amended by adding at the end Each committee of the Senate or the House of Representatives shall review the strategic plans, performance plans, and performance reports, required under section 306 of title 5, United States Code, and sections 1115 and 1116 of title 31, United States Code, of all agencies under the jurisdiction of the committee. Each committee may provide its views on such plans or reports to the Committee on the Budget of the applicable House..
			(f)Effective
			 Date
				(1)In
 generalThe amendments made by this section shall take effect on March 1, 2021.
				(2)Agency
 actionsEffective on and after the date of enactment of this Act, each agency shall take such actions as necessary to prepare and submit any plan or report in accordance with the amendments made by this Act.
				8.Biennial
			 appropriations bills
			(a)In
 GeneralTitle III of the Congressional Budget Act of 1974 (2 U.S.C. 631 et seq.), as amended by section 6(a), is amended by adding at the end the following:
				317.Consideration of biennial appropriations
 billsIt shall not be in order in the House of Representatives or the Senate in any odd-numbered year to consider any regular bill providing new budget authority or a limitation on obligations under the jurisdiction of any of the subcommittees of the Committees on Appropriations for only the first fiscal year of a biennium, unless the program, project, or activity for which the new budget authority or obligation limitation is provided will require no additional authority beyond 1 year and will be completed or terminated after the amount provided has been expended..
			(b)Amendment to
 Table of ContentsThe table of contents in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 is amended by inserting after the item relating to section 316, as added by section 6(b) the following:
				Sec. 317. Consideration of biennial
				appropriations
				bills..
			9.Report on
 two-year fiscal periodNot later than 180 days after the date of enactment of this Act, the Director of the Office of Management and Budget shall—
 (1)determine the impact and feasibility of changing the definition of a fiscal year and the budget process based on that definition to a 2-year fiscal period with a biennial budget process based on the 2-year period; and
 (2)report the findings of the study to the Committee on the Budget of the House of Representatives and the Committee on the Budget of Senate.
			10.Effective
 dateExcept as provided in sections 7 and 9, this Act and the amendments made by this Act shall take effect on January 1, 2021, and shall apply to budget resolutions and appropriations for the biennium beginning with fiscal year 2022.